UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 26, 2007 State Bancorp, Inc. (Exact name of registrant as specified in its charter) New York 001-14783 11-2846511 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 699 Hillside Avenue New Hyde Park, NY 11040-2512 (Address of Principal Executive Offices) Registrant’s telephone number, including area code (516) 437-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Effective June 26, 2007, the Board of Directors of State Bancorp, Inc. (the “Company”) amended the Company’s bylaws (the “Bylaws”) to permit the Company to issue uncertificated shares. Previously, the Bylaws required that all shares of capital stock of the Company be represented by certificates. The Bylaws were amended in order for the Company to become eligible to participate in a Direct Registration Program as required by NASDAQ Rule 4350(l). In addition, effective as of June 26, 2007 the Board of Directors of the Company amended the Bylaws to further define the responsibilities of the Company’s Chairman and Chief Executive Officer while those positions are held by different individuals. The full text of the Bylaws, as amended, is filed as Exhibit 3.1 to this current report on Form 8-K and is incorporated into this Item 5.03 by reference. Item 9.01 Financial Statements and Exhibits (c) Exhibits 3.1 Amended and Restated Bylaws of State Bancorp, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 28, 2007 State Bancorp, Inc. By: /s/ Brian K. Finneran Brian K. Finneran Chief Financial Officer
